Case 3:19-cr-OOO29-AET Document 23 Filed 03/14/19 Page 1 of 2 Page|D: 289

NOT FOR PUBLICATION

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA,
Cr. No. 19-29

v.
MEMORANDUM ORDER
GEORGE Gl]_.MORE,

Defendant.

THOMPSON U.S.D.J.

 

This matter comes before the Court upon the request by the United States of America (the
“Govemment”) for an inquiry into potential conflicts of interest arising from the representation
by Attomey Kevin H. Marino of Defendant and six potential witnesses affiliated with
Defendant’s law firm (the “Witnesses”). (ECF No. 11.) On March 8, 2019, the Court held a
hearing for the parties to present all evidence and materials to resolve the inquiry into potential
conflicts of interest. (ECF Nos. 14, 20.) Counsel for the Govemment, Matthew J. Skahill,
counsel for Defendant, Kevin H. Marino, and counsel for the Witnesses, Mariellen Dugan, all
actively participated

Upon reviewing the evidence, the Court is satisfied that if a conflict were to exist,
Defendant and the Witnesses sufficiently waived such conflict. During the hearing, the Court
heard testimony from Defendant that he signed a conflict waiver before Mr. Marino commenced
representation, that he has had and still has confidence in Mr. Man'no’s representation, and that
he wishes for Mr. Marino to continue representing him. The Court also heard testimony from the
Witnesses, who all are now represented by Mariellen Dugan and who all testified that they

understand and accept any risks inherent in this potential conflict of interest. The Court

Case 3:19-cr-OOO29-AET Document 23 Filed 03/14/19 Page 2 of 2 Page|D: 290

understands that Defendant and the Witnesses are all signing additional conflict waivers. For
these reasons,
IT IS on this 14th day of March, 2019,

ORDERED that it is not necessary to disqualify counsel for Defendant, Kevin H. Marino.

/s/Anne E. Thompson
ANNE E. THOMPSON, U.S.D.J.

